      Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 1 of 14 PageID #:1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ALEXANDRA VARDALAS
 MARAGHA,

        Plaintiff,                                 Case No.

 v.                                                Hon. Judge:
                                                   Magistrate Judge:
 CITY OF CHICAGO, a municipal entity;
                                                   COMPLAINT AND JURY DEMAND
 THOMAS J. DART, Sheriff, Cook County
 Sheriff’s Office, in his official capacity,
 only; and,

 DAVID O’NEAL BROWN,
 Superintendent of the Chicago Police
 Department, in his official capacity, only;

        Defendants.

                                       COMPLAINT

       Plaintiff ALEXANDRA VARDALAS MARAGHA, by and through her attorneys,

CAIR Legal Defense Fund and CAIR-Chicago, brings this action for violations of the

Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. § 2000cc et seq.

(“RLUIPA”), pursuant to 28 U.S.C. § 1331, and states as follows:




                                               1
        Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 2 of 14 PageID #:2




                                       INTRODUCTION

          1.      On March 19, 2017, after being arrested for a warrant issued about a minor

traffic violation from years earlier, Defendants forced Ms. Alexandra Vardalas to remove her

hijab, despite repeated pleas to keep her hijab on in accordance with her faith, photographed

her twice, and left her without hijab for the entire duration of her detention at Cook County

Jail.

          2.      Those photographs have since been made available to law enforcement

agencies and to the public.

          3.      Every day that passes that her photograph remains available for men to view

in violation of her sincerely held religious beliefs, Ms. Vardalas suffer an ongoing harm that this

action seeks to remedy.

                                 JURISDICTION AND VENUE

         4.      This Court has original federal question jurisdiction over Plaintiff’s claims of

  violations of the Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. §

  2000cc et seq., pursuant to 28 U.S.C. § 1331.

         5.      This Court has personal jurisdiction over Defendants because Defendants

  reside and conduct business in the State of Illinois.

         6.      Plaintiff’s claims for declaratory and injunctive relief are authorized by 28

  U.S.C. §§ 2201 and 2202, 28 U.S.C. § 1343, by Rules 57 and 65 of the Federal Rules of Civil

  Procedure, and by the general, legal, and equitable powers of this Court.

         7.      Plaintiff’s claims for attorneys’ fees and costs are predicated upon 42 U.S.C. §§

  1988 and 2000cc‐2(d), which authorize the award of attorneys’ fees and costs to prevailing

  parties, pursuant to RLUIPA.


                                                  2
      Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 3 of 14 PageID #:3




       8.     Venue is proper under 42 U.S.C. § 1391 as to all Defendants because

Defendants operate within the geographical boundaries of the State of Illinois, and because a

substantial part of the acts described herein occurred within this District.

                                           PARTIES

       9.     Plaintiff Alexandra Vardalas Maragha is a Muslim American and a resident of

Cook County, Illinois. She is a mother of two children and has pursued a career in education,

journalism, and communications. Most recently, Ms. Vardalas graduated from Western

Governors’ University, obtaining a Master’s degree. She also obtained a Bachelor of Arts

degree in Communication, Media, and Theatre from Northeastern Illinois University. Over

the past few years, Ms. Vardalas has taught English, mathematics, and reading at various

private and public schools in Chicago.

       10.    Defendant City of Chicago is a municipal entity duly organized and existing

under the laws and Constitution of Illinois, with all of the powers specified and necessarily

implied by the Constitution and the laws of Illinois and exercised by various government

agents and officers. The City of Chicago acts through Defendants and its agents and

employees. At all relevant times, Defendant adopts policies and prescribes rules, regulations,

and practices affecting all facets of the training, supervision, control, employment, assignment

and removal of individual officers, including those individual officers charged with operating

and overseeing the search, seizure, detention, and arrests at the City’s police facilities.

Moreover, at all relevant times, Defendant executes policies, practices, and customs for the

Cook County Sheriff’s Office and the Chicago Police Department, including around the

processing of detainees in its custody. Defendant is sued in its own right on the basis of its

policies, customs, and practices which give rise to Plaintiff’s claims.


                                               3
      Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 4 of 14 PageID #:4




       11.     Defendant Dart is the ultimate decisionmaker of Cook County Sheriff’s Office,

a municipal entity, duly organized, and carrying on governmental functions in Cook County,

Illinois (hereinafter Defendant “Dart” or Cook County Sheriff’s Office”). Further, Defendant

Dart has the authority to adopt policies and prescribe rules, regulations, and practices

affecting all facets of the training, supervision, control, employment, assignment, and removal

of its individual officers, including those officers charged with operating and overseeing the

search, seizure, detention, and arrests at the County’s correctional facilities, including Cook

County Jail where Ms. Vardalas was detained. Defendant Dart’s principal office is located at

3206 South California Avenue, Chicago, Illinois 60608, where Defendant processes Cook

County custodial bookings. Defendant Dart is being sued in his official capacity, only.

       12.     Defendant Superintendent David O’Neal Brown is the ultimate decisionmaker

of Chicago Police Department, a municipal entity, duly organized, and carrying on

governmental functions in Cook County, Illinois (hereinafter Defendant “Brown” “Chicago

Police Department,” or “CPD”). Defendant Brown is responsible for establishing policies,

practices, and customs for the Chicago Police Department, including the 19th District Town

Hall Police Station where Ms. Vardalas was detained, regarding the processing of detainees

in its custody. Defendant Brown’s principal office is located at 3510 South Michigan Avenue,

Chicago, IL 60653, where Defendant processes custodial bookings. Defendant Brown is being

sued in his official capacity, only.

                                FACTUAL BACKGROUND

       13.     Ms. Vardalas is a Muslim American woman who wears the hijab in public




                                              4
     Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 5 of 14 PageID #:5




pursuant to her sincerely held religious beliefs.1 The hijab is a religious head covering worn

by Muslim women. Additionally, Ms. Vardalas wears modest clothing that covers her body,

with the exception of her face and hands. Wearing the hijab and modest clothing is integral

to Ms. Vardalas’ religious beliefs as a Muslim.

       14.    Ms. Vardalas wears the hijab at all times when she is in mixed-gendered spaces

that include males outside of her immediate family. The wearing of the hijab is a deeply rooted

tradition in Islam, and for Muslim women like Ms. Vardalas, it is a pillar of her religious

practice and identity.

       15.    Appearing in public or being photographed without hijab is a serious breach of

Ms. Vardalas’ faith, and a deeply humiliating and defiling experience—particularly if those

photographs are preserved and disseminated. Ms. Vardalas has not appeared in public

without her hijab since she began wearing it more than 15 years ago.

       16.    On March 19, 2017, Ms. Vardalas was on her way home when CPD officers

Stranski and Tomkow stopped her at 2317 W. Pratt Blvd. in Chicago. Like every day, Ms.

Vardalas was wearing the hijab when she was pulled over.

       17.    Ms. Vardalas’ driver’s license and registration were run by Stanski and

Tomkow, who informed her that she had an outstanding arrest warrant in connection with a

2011 traffic infraction. The officers called in an additional squad car and soon a female and

male officer arrived on the scene. The female officer patted down Ms. Vardalas and




1
  A hijab is a headscarf worn by Muslim women that covers their head, hair, and neck. It is
worn while they are in public spaces and in the presence of males that are not members of
their immediately family. It is an expression of modesty and a visible manifestation of their
faith.



                                              5
      Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 6 of 14 PageID #:6




handcuffed her.

       18.     CPD officers then transported her to the 24th District Rogers Park Police

Station. Ms. Vardalas was instructed to fill out paperwork and was patted down again by

another female officer.

       19.     Afterwards, Ms. Vardalas was transported to the 19th District Town Hall

Police Station. Once she arrived, two CPD female officers processed Ms. Vardalas and

instructed her to remove her hijab for her booking photo.

       20.     Ms. Vardalas explained the significance of her hijab and how removing it

publicly would violate her faith. She explained that she had legally been able to wear her hijab

for her driver’s license photograph as well as for her passport photograph.

       21.     Ms. Vardalas saw a flyer in the booking station area with information on

religious accommodations for arrestees wearing religious headwear. The flyer included an

example of a Jewish man wearing a kippah and stated that such religious headwear was

permitted to be worn at the time their booking photographs are taken.

       22.     She pointed the CPD officers to the flyer and told them that she should be

allowed to keep her hijab on for her booking photograph, but CPD officers refused to listen

to Ms. Vardalas and instructed her to remove her hijab in public view.

       23.     Despite the flyer, and in violation of her sincerely held religious beliefs, Ms.

Vardalas reluctantly removed her hijab. As Ms. Vardalas stood there exposed and without

her hijab, she felt humiliated and degraded.

       24.     Ms. Vardalas was shaking, feeling demeaned because she was forced to remove

her hijab. She repeatedly pled with officers to put her hijab back on, until finally, they allowed

her to put it back on to take a second set of photographs with it on. Both sets of photographs—


                                                6
     Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 7 of 14 PageID #:7




with and without the hijab—were eventually made publicly accessible.

       25.     As of this day, Ms. Vardalas’ photographs are available to the public through

public record requests and on third party websites.

       26.     The next morning, on March 20, 2017, CPD transferred Ms. Vardalas to Cook

County Jail until her court appearance in the afternoon.

       27.     Upon arrival at Cook County Jail, two female correctional officers booked and

processed Ms. Vardalas. They again told her to remove her hijab in public view prior to taking

another photo.

       28.     This photo was taken as a part of Cook County Jail’s intake policy and practices

and was done in furtherance of Cook County Jail’s detention of Ms. Vardalas.

       29.     Ms. Vardalas, distressed and humiliated, explained the significance of her hijab

and how removing it publicly would violate her religious beliefs.

       30.     She also told the officers that she was permitted to wear the hijab for both her

driver’s license and passport photographs, and that she had seen a flyer at the police station

about religious head coverings in booking photographs. However, the female correctional

officers refused to allow Ms. Vardalas to take the booking photograph with her hijab. They

demanded she remove it.

       31.     Reluctantly, and in violation of her sincerely held religious beliefs, Ms.

Vardalas removed her hijab – again in public view– from her head. As Ms. Vardalas stood

there without her hijab, she saw male officers looking at her while she was photographed.

       32.     Ms. Vardalas was mortified. She felt stripped of her dignity and identity and

degraded by being forced to publicly remove her hijab against her religious beliefs—for a

second time.


                                               7
      Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 8 of 14 PageID #:8




       33.     As with the first two booking photographs, this booking photograph is also

available to the public through a public records request and on third party websites.

       34.     Two female correctional officers then instructed Ms. Vardalas to change into

facility-issued clothing. The two male correctional officers provided Ms. Vardalas with a

short-sleeved shirt, which was also in violation of her religious beliefs that require her to cover

her arms in front of men that are not members of her immediate family.

       35.     Ms. Vardalas reluctantly went to the changing area to change, but quickly

realized that it offered no privacy as male correctional officers could access the area and watch

her undress, another egregious violation of her sincerely held religious beliefs.

       36.     After changing into facility-issued clothing, Ms. Vardalas put her hijab back on

and a coat to cover her arms.

       37.     However, a female correctional officer told her she was prohibited from

wearing her hijab and the coat during her detention.

       38.     Ms. Vardalas responded that covering her arms and wearing a hijab were both

part of her faith and requested to speak to a supervisor to get a religious accommodation.

       39.     The female correctional officer refused her request. Instead, the correctional

officer told Ms. Vardalas to speak to a supervisor herself and ordered her to remove her coat

and hijab.

       40.     No supervisor ever came to follow-up on Ms. Vardalas’ concerns and request

for a religious accommodation despite her repeated pleas to speak to one.

       41.     Moreover, Ms. Vardalas attempted to speak to multiple correctional officers at

every opportunity that day, but she was ignored each time.

       42.     For the entire duration of her detention, Ms. Vardalas was detained in the


                                                8
      Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 9 of 14 PageID #:9




presence of male officers and detainees without her hijab on and in short sleeves—in violation

of her religious beliefs.

       43.     During a medical evaluation, Ms. Vardalas once again made a request to wear

her hijab and long sleeves and explained that it was required by her religious beliefs. The

correctional officers she spoke with responded they would check with their superiors and get

back to her, but no correctional officer ever did.

       44.     After her medical evaluation, Ms. Vardalas waited in a crowded holding area—

without a hijab and long sleeves in violation of her religious beliefs—as she watched a video

being played on the television.

       45.     Ms. Vardalas saw that the video included information about incarcerees being

allowed to practice their religion. Upon seeing this, Ms. Vardalas again sought out a female

officer and told her about her requests to wear her hijab and long sleeves, citing the video as

evidence of it being permitted. However, her request was again ignored.

       46.     Cook County correctional officers refused to return Ms. Vardalas’ hijab until

her bond was posted and she was released from custody.

       47.     Defendants, by and through their agents, and in accordance with their policies

and practices, photographed Ms. Vardalas without her hijab multiple times.

       48.     Defendants, by and through their agents, and in accordance with their policies

and practices, uploaded these photographs to the Illinois statewide database and the Chicago

Police Department database. The photographs were then published on databases operated by

third-party vendors where it remains widely available online.

       49.     Ms. Vardalas’ images without her hijab are also available to law enforcement

agencies as well to members of the public who request it.


                                               9
    Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 10 of 14 PageID #:10




       50.     Defendant Cook County Sheriff’s Office and its employees and agents

prohibited Ms. Vardalas from wearing her hijab or covering her arms during her detention

pursuant to its policies, customs and/or practices.

       51.     Ms. Vardalas has suffered and continues to suffer an ongoing harm each day

that her photograph remains available for men to view in violation of her sincerely held

religious beliefs.

                                         COUNT I
           Violation of the Religious Land Use and Institutionalized Persons Act
                                   42 U.S.C. § 2000cc et seq.

       52.     Plaintiff reincorporates and realleges the foregoing paragraphs, as though fully

set forth herein.

       53.     RLUIPA provides, in pertinent part, that:

               No government shall impose a substantial burden on the religious
               exercise of a person residing in or confined to an institution, as defined
               in section 1997 of this title, even if the burden results from a rule of
               general applicability, unless the government demonstrates that
               imposition of the burden on that person- (1) is in furtherance of a
               compelling governmental interest; and (2) is the least restrictive means
               of furthering that compelling governmental interest.” 42 U.S.C. §
               2000cc-1(a)(1)-(2).

       54.     Plaintiff is a “person” as defined under RLUIPA and, at all relevant times, was

confined to an institution when the events transpired.

       55.     Plaintiff wears the hijab and covers her arms in accordance with her sincerely

held religious beliefs.

       56.     At all relevant times, Defendants are covered under the term “Government” as

defined under the RLUIPA. See 42 U.S.C. § 2000cc- 5(4)(A)(i)-(iii).

       57.     At all relevant times, Defendants are federally funded “institution[s],” as

defined under 42 U.S.C. § 2000cc-1(a) and 42 U.S.C. § 1997.

                                               10
    Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 11 of 14 PageID #:11




       58.    Defendants’ acts or omissions, policies, and customs while Plaintiff was in

Defendants’ custody substantially burdened her religious exercise that requires her to wear

the hijab and cover her arms in mixed-gendered spaces.

       59.    Defendants’ acts or omissions, policies, and customs, do not further a

compelling government interest in identifying arrestees. A photograph of a person’s face

sufficiently identifies arrestees. For example, the U.S. Department of State permits individuals

to wear religious head coverings when taking their passport photographs, so long as their face

remains visible for identification purposes.

       60.    In addition, other police departments across the country—including the New

York Police Department—allow Muslim women to wear the hijab while being photographed

and to wear their hijab and long sleeves during their detention.

       61.    Defendants’ acts or omissions, policies, and customs, are not the least

restrictive means of furthering a compelling government interest. Defendants could have, but

did not, photograph Ms. Vardalas with her hijab only, as CPD took her picture with and

without her hijab. Additionally, Defendant Cook County correctional officers could have, but

did not, allow Ms. Vardalas to wear her hijab and long sleeves to avoid being exposed to men

during her detention.

       62.    As a direct and proximate result of Defendants’ wrongful acts and omissions,

Plaintiff has sustained damages and has suffered, and continues to suffer, mental anguish,

physical and emotional distress, humiliation, and embarrassment.

       63.    Plaintiff respectfully requests this Honorable Court to enter a judgment in favor

of Plaintiff and against Defendants for damages in whatever amount Plaintiff is found to be

entitled, injunctive and declaratory relief in the form included in the Prayer for Relief below,


                                               11
    Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 12 of 14 PageID #:12




costs and attorneys’ fees wrongfully incurred to bring this action; nominal and punitive

damages, and all such other relief that this Honorable Court deems just and proper.

                                   PRAYER FOR RELIEF

       64.    Plaintiff requests this Honorable Court enter a judgement in favor of Plaintiff

and against Defendants, on each and every Count in this Complaint, and enter an Order

awarding the following relief:

              a)     Injunction ordering Defendants to:

                     1.      destroy all of Ms. Vardalas’ booking photographs taken without

              her hijab;

                     2.      eliminate all policies, practices and/or customs that require

              incarcerees to remove religious head coverings for booking photos and while

              being detained at their facilities;

                     3.      adopt policies that require booking photographs to be taken with

              religious head coverings, so long as the face is visible for identification

              purposes;

                     4.      adopt policies that permit incarcerees to wear religious head

              coverings and long sleeves while being detained at their facilities; and,

                     5.      require appropriate training for correctional officers regarding

              religious head coverings and related policies;

              b)     Declaratory judgment that:

                     1.      Defendants’ policies, practices and/or customs that require the

              removal of religious head coverings for booking photos and during detentions

              are a violation of RLUIPA; and,


                                               12
Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 13 of 14 PageID #:13




                2.     Ms. Vardalas’ rights were violated when she was required to

         remove her hijab in front of male officers, when she was required to remove her

         hijab for her booking photos, and when she was required to wear short sleeves

         in violation of her sincerely held religious beliefs, in violation of RLUIPA.

                3.     Ms. Vardalas’ rights were violated when her booking

         photographs were uploaded to a statewide database accessible to law

         enforcement agencies across Illinois and to the public.

         c)     Judgment in Plaintiff’s favor on all causes of action alleged herein

  pursuant to RLUIPA;

         d)     Award of nominal and punitive damages under 42 U.S.C. § 2000cc-2;

         e)     Award of attorneys’ fees and costs predicated upon 42 U.S.C. §§ 1988

  and 2000cc-2(d), which authorize the award of attorneys’ fees and costs to prevailing

  parties, pursuant to RLUIPA; and,

         f)     All such other relief to which Ms. Vardalas is entitled or that this

  Honorable Court deems just and proper.




                                        13
    Case: 1:21-cv-01547 Document #: 1 Filed: 03/19/21 Page 14 of 14 PageID #:14




                                     JURY DEMAND

       NOW COMES Plaintiff, by and through her undersigned counsel, and hereby

demands a trial by jury of the above-referenced causes of action.



 Dated: March 19, 2021                         Respectfully submitted,

                                               CAIR LEGAL DEFENSE FUND

                                               BY: /s/ Lena F. Masri
                                               LENA F. MASRI (VA 93291) ∂
                                                  lmasri@cair.com
                                               GADEIR I. ABBAS (VA 81161) β €
                                                 gabbas@cair.com
                                               JUSTIN M. SADOWSKY (DC 977642) β
                                                  jsadowsky@cair.com
                                               453 New Jersey Ave., S.E.
                                               Washington, D.C. 20003
                                               Tel: (202) 742-6420

                                               CAIR-CHICAGO

                                               BY: /s/ Phillip Robertson
                                               PHILLIP ROBERTSON
                                               17 N State St
                                               Chicago, IL 60602

                                               Attorneys for Plaintiff

                                               ∂ Admitted to practice in this Court
                                               β Admission pending
                                               € Licensed in VA, not in DC.
                                               Practice limited to federal matters.




                                             14
